DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the tip edge" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is examined as best understood by the Examiner which the term “the tip edge” refers to “the edge portion” in claim 1.
Furthermore, it is unclear what the “overall positions” of the edge portion are and how they are defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oglesby et al. (2014/0026424), hereinafter Oglesby.
Regarding claim 1, Oglesby teaches a razor cartridge comprising: 
a blade housing 16 configured to accommodate a plurality of blades comprising at least a first blade (28, 30) and a second blade 36; 
a first contact member 40 arranged at a front side of the plurality of blades with respect to a shaving direction; and 
a second contact member 42 arranged at a rear side of the plurality of blades with respect to the shaving direction, 
wherein all of the plurality of blades are monolithic blades or joined blades (the blades are the joined blades),
wherein each of the plurality of blades comprises an edge portion and a base, 
wherein a thickness of a first position of the edge portion (the inclined section) of the first blade is less than a thickness of a corresponding second position of the edge portion (the inclined section) of the second blade, and 

See Figs. 1-2.

    PNG
    media_image1.png
    876
    1105
    media_image1.png
    Greyscale

	Regarding claims 2 and 3, see Fig. 2.
	Regarding claim 4, the first blade having a first exposure from -300µm to +150µm which is within the claimed range.
	Regarding claim 5, the second blade (first blade 36) is at the contact plane which is within the claimed range.

	Regarding claim 8, see Fig. 2.
	Regarding claim 10, Oglesby teaches a third contact member (one of the blade 36) between the first contact member 40 and the second contact member 42.
	Regarding claims 11, the blades having a bent portion are best seen in Fig. 2.
	Regarding claim 12, the first blade being positioned in front and the second blade being position in rear are best seen in Fig. 2.
	Regarding claim 13, the thin blade 26 between the thick blades 36 is best seen in Fig. 9A.
	Regarding claim 14, the thin blade being positioned in front is best seen in Fig. 2.
	Regarding claim 15, the thick blade being positioned in front is best seen in Fig. 9A.
	Regarding claims 18 and 19, the jointed blade 36 is best seen in Fig. 2.
	Regarding claim 20, the first blade 28 having a smaller thickness at overall positions on the edge portion compare to the second blade 38 is best seen in Fig. 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby et al. (2014/0026424), hereinafter Oglesby.
Regarding claim 6, Oglesby teaches the invention substantially as claimed except for the cutting force of the first blade being 5% less than the cutting force of the second blade.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the cutting force of the first blade being 5% less than the cutting force of the second blade, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9 and 16, Oglesby teaches the invention substantially as claimed except for a specific dimension for the length and the thickness of the first position and the second position.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a specific dimension for the length and the thickness of the first position and the second position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby et al. (2014/0026424), hereinafter Oglesby, in view of Wang et al. (2010/0011588), hereinafter Wang.

a blade housing 16 configured to accommodate a plurality of blades comprising at least a first blade (28, 30) and a second blade 36; 
a first contact member 40 arranged at a front side of the plurality of blades with respect to a shaving direction; and 
a second contact member 42 arranged at a rear side of the plurality of blades with respect to the shaving direction, 
wherein all of the plurality of blades are monolithic blades or joined blades,
wherein each of the plurality of blades comprises an edge portion and a base, 
wherein a thickness of a first position of the edge portion (the inclined section) of the first blade is less than a thickness of a corresponding second position of the edge portion (the inclined section) of the second blade, and 
wherein a first exposure amount of the first blade with respect to a contact plane defined between the first contact member and the second contact member is less than a second exposure amount of the second blade with respect to the contact plane.
See Figs. 1, 2 and 7.

    PNG
    media_image1.png
    876
    1105
    media_image1.png
    Greyscale

The terms “monolithic blades or joined blades” are interpreted according to the Applicant’s disclosure in which the blades are made as a single piece as shown in Fig. 3A or two pieces joined together as shown in Fig. 3B.
Oglesby teaches the blades (28, 30) being monolithic blades as shown in Figs. 2 and 7.
Oglesby does not teach the blades 36 being monolithic blades.
Wang teaches making stepped blades 12 similar to blades 36 in Oglesby as a monolithic structure.  See Fig. 2.
A two-piece blade as taught by Oglesby and a monolithic blade as taught by Wang are art equivalent known in the art.

Regarding claims 2 and 3, see Fig. 2 in Oglesby.
	Regarding claim 4, Oglesby teaches the first blade having a first exposure from -300µm to +150µm which is within the claimed range.
	Regarding claim 5, Oglesby teaches the second blade (first blade 36) being at the contact plane which is within the claimed range.
Regarding claim 6, Oglesby teaches the invention substantially as claimed except for the cutting force of the first blade being 5% less than the cutting force of the second blade.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the cutting force of the first blade being 5% less than the cutting force of the second blade, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 7, the arrangement of the first blade and the second blade is best seen in Fig. 2 in Oglesby.
	Regarding claim 8, see Fig. 2 in Oglesby.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a specific dimension for the length and the thickness of the first position and the second position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 10, Oglesby teaches a third contact member (one of the blade 36) between the first contact member 40 and the second contact member 42.
	Regarding claims 11, the blades having a bent portion are best seen in Fig. 2 in Oglesby.
	Regarding claim 12, the first blade being positioned in front and the second blade being position in rear are best seen in Fig. 2 in Oglesby.
	Regarding claim 13, the thin blade 26 between the thick blades 36 is best seen in Fig. 9A in Oglesby.
	Regarding claim 14, the thin blade being positioned in front is best seen in Fig. 2 in Oglesby.
	Regarding claim 15, the thick blade being positioned in front is best seen in Fig. 9A in Oglesby.
	Regarding claim 17, the modified monolithic blades having an edge portion, a base portion and a bent portion is best seen in Fig. 1 in Wang and Fig. 2 in Oglesby.

Response to Arguments
Applicant's arguments 35 USC 102/103 rejection have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect the edge portion, the entire element 36 in Oglesby is defined as a blade which includes a vertical portion and an inclined portion.  The Applicant’s disclosure defines an inclined portion of a blade as an edge portion (see Fig. 3A-B).  Therefore, it is proper to consider the inclined portion in Oglesby as a cutting edge portion.  
Regarding the monolithic structure of the blade, Wang reference is introduced to teach making the blade 36 as a monolithic structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724